t c memo united_states tax_court richard j and carol c spera petitioners v commissioner of internal revenue respondent docket no filed date c the wholly owned corporation of h constructed a building on land owned by h and w ps r determined and argues that the expenditures_for this building are constructive dividends to ps ps argue that the land was leased to c and that the expenditures were not constructive dividends to them held because the expenditures were made with the primary intention and result of conferring a benefit on ps c's expenditures are constructive dividends to ps to the extent of c's earnings_and_profits held further ps are liable for the accuracy- related penalties determined by r under sec_6662 i r c to the extent described herein james j mahon for petitioners monica e koch and andrew mandell for respondent memorandum findings_of_fact and opinion laro judge respondent determined deficiencies in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure in petitioners' through federal_income_tax an addition_to_tax under sec_6651 for and accuracy-related_penalties under sec_6662 for through following concessions by both parties we must decide whether petitioners received constructive dividends in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure in through respectively as a result of expenditures made by general refining and smelting corp grc richard j spera's mr spera wholly owned corporation and whether petitioners are liable for accuracy-related_penalties under sec_6662 for through unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petition was filed petitioners resided in northport new york for the years in issue petitioners filed form sec_1040 u s individual_income_tax_return using the filing_status of married filing joint_return in petitioners acquired title to approximately acres of real_property the ashland property the property is located in ashland new york in the catskill mountains and within minutes of a ski area called ski windham at the time of purchase a small farmhouse and garage were located on the property petitioners have since used the house as a vacation home mr spera a metallurgical chemist by trade was the sole shareholder of grc during the years in issue grc's operations were located in a building in hempstead new york the hempstead building grc incorporated on date was in the business of assaying and melting precious metals grc's assaying business consists of ascertaining the weight and the purity of gold and silver the melting business consists of liquefying metal grc also conducts a sweeps operation out of the hempstead building the sweeps operation services customers in the manufacturing jewelry and electronics fields these businesses use precious metals and create a byproduct of waste materials grc burns crushes sieves assays and sends these waste materials to a smelter grc filed its through forms u s_corporation income_tax return based on a taxable_year ended on july in or around mr spera and grc entered into a lease agreement in petitioners ascertained that they had lost their copy of the original lease and that larry gardner mr gardner the attorney who prepared the original lease had also lost his copy petitioners asked mr gardner to prepare a replacement lease that embodied the terms of the original lease and he did under the replacement lease dated date petitioners leased approximately dollar_figure acres of the ashland property to grc from date to august for an annual rent of dollar_figure payable in equal monthly installments grc is obligated to pay as additional rent all sums required for town taxes school taxes land scaping sic building maintenance and snow removal under the terms of the lease grc is given an option to renew the lease upon the same terms as set forth therein for an additional term of years and an option to purchase the property at a price to be agreed upon the replacement lease also provided that grc shall be allowed to construct a two story building with basement upon the subject premises the building's purpose is not identified in the replacement lease petitioners signed the agreement as the lessors and lori romandi ms romandi an employee of grc signed in an unidentified capacity for grc the lessee neither the original lease nor the replacement lease was recorded on date an application signed by mr spera was made to the building department town of ashland for the issuance of a building permit the application identifies the address of the proposed building as mile north - mail route road - west side the application identifies the intended use of the building as farm and storage the total cost of construction at dollar_figure and huntersfield as the contractor the town of ashland approved the building permit application and issued a building permit on date sometime thereafter huntersfield ltd d b a lewis creek group huntersfield incorporated on date started construction on the ashland building for through grc paid dollar_figure dollar_figure dollar_figure and dollar_figure respectively for construction-related expenses on the ashland building all construction including electrical work was completed on the ashland building as of date and a certificate of occupancy was issued by the town of ashland on date the certificate of occupancy identifies the type of property as commercial and residential year round the ashland building consists of three floors each floor is approximately big_number from to mr spera and timothy abresch mr abresch were each 50-percent owners of huntersfield square feet the first floor is primarily of concrete construction the second floor is of timber construction and the third floor is of timber construction on the outside with cedar interior wood from date to date petitioners have resided in the ashland building's third floor living quarters and as of date the first floor of the ashland building is being used as an operational precious metals melting facility petitioners did not report any rental income on their through tax returns from through and through petitioners paid all property_tax bills on the ashland property as follows dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in for the period date through date petitioners paid dollar_figure dollar_figure and dollar_figure respectively for school taxes on the ashland property for its taxable years ended date through grc's forms report other assets relating to construction in progress in the respective amounts of dollar_figure dollar_figure and dollar_figure for the taxable_year ended date grc reported only dollar_figure in other assets relating to construction in progress its buildings and other depreciable assets were increased from dollar_figure to dollar_figure under its depreciation summary grc showed a building placed_in_service on date with a basis of dollar_figure for the taxable_year ended date grc reported an increase in its buildings and other depreciable assets to dollar_figure of which dollar_figure was attributable to a building improvement placed_in_service on date for the taxable_year ended date grc reported an increase in its buildings and other depreciable assets to dollar_figure of which dollar_figure was attributed to building improvements placed_in_service on date for the taxable_year ended date grc reported a decrease in its buildings and other depreciable assets to dollar_figure however dollar_figure was shown expended for building improvements placed_in_service on date on its returns for the taxable years ended date through grc deducted the following amounts for real_estate_taxes paid dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during the years in issue grc made the following payments to mr spera in dollar_figure for taxes on the barn in dollar_figure for reimbursement of taxes paid on the barn in dollar_figure for taxes on ashland from through grc maintained insurance coverage with hartford fire insurance co on various applications for insurance insurance policies amendments and riders the hempstead building was identified as a refining operation and or a precious metals refinery and the ashland building was identified as an office building and or other eligible professional offices the parties failed to stipulate to grc's earnings_and_profits during the years in issue grc's retained earnings for the taxable years ended date through were dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the retained earnings do not account for constructive dividends in the respective amounts of dollar_figure and dollar_figure imputed to petitioners in their and tax years or for petitioners' concession that they received constructive dividends in and in the respective amounts of dollar_figure dollar_figure and dollar_figure other than the constructive dividends imputed to petitioners in and and petitioners' concession grc did not pay any dividends from through in the notice_of_deficiency dated date respondent determined among other things that petitioners received constructive dividends based on building additions in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively for through the expenditures emanating from the building additions which remain in dispute for through are dollar_figure dollar_figure dollar_figure and dollar_figure respectively opinion the primary issue we must decide is whether construction expenditures made by grc constituted constructive dividends to petitioners respondent argues that the purported lease agreement between petitioners and grc was not negotiated at arm's length that the lease should be disregarded and that the money grc expended on the ashland building should be treated as constructive dividends to petitioners petitioners argue that sec_109 specifically removes the expenditures at issue from the definition of gross_income and that grc's expenditures are thereby not income to petitioners petitioners bear the burden of proving respondent's determination wrong rule a 290_us_111 i economic reality and the lease agreement as a general_rule improvements made by a lessee to a leasehold estate do not result in the realization of income by the lessor in the year of the improvement or upon termination of the lease sec_109 305_us_267 37_tc_1134 weigel v commissioner tcmemo_1996_485 however this rule and the case law developed thereon do not apply where the lease agreement is determined to be a subterfuge or a sham 324_us_331 jaeger motor car co v commissioner tcmemo_1958_223 affd 284_f2d_127 7th cir therefore as an initial matter we must ascertain whether the lease arrangement between grc and petitioners has any economic reality and should be respected for tax purposes because transactions between shareholders and their closely held corporations are easily manipulated we examine such a transaction with special scrutiny see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir we evaluate the realities or substance of the transaction and are not bound by the form the transaction may take commissioner v court holding co supra 308_us_473 specifically when evaluating a lease arrangement between a taxpayer and his wholly owned corporation we consider not only the lease itself but also the testimony of witnesses and the surrounding circumstances see weigel v commissioner supra based on our detailed review of the record we conclude that there was no economic reality behind petitioners' and grc's lease agreement and that sec_109 and m e blatt co v united_states supra are inapposite first we find that the terms of the lease are not commercially reasonable we do not believe that a lessee dealing at arm's length would agree to rent property worth approximately dollar_figure for years of equal payments totaling dollar_figure indeed such a stream of payments would constitute a 30-percent annual return to the lessor over the years exclusive of any appreciation on the underlying land and without consideration of any improvements made thereon further the option to rent the land for an additional years contains no provision for a corresponding increase in rent or reference to establishing the rent in accordance with a then- current fair rental value and the option to purchase the land contains no terms or objective measurement by which to do so we also find that mr spera and grc did not take adequate steps to determine the fair rental value of the dollar_figure acres of land among other things mr spera made no effort to determine what the prevailing rental rate was for similar parcels of property in the same locale see weigel v commissioner supra second we find that grc and petitioners did not intend to honor the terms of the lease grc did not pay and petitioners did not receive any rent during the years in issue we also note that contrary to the lease petitioners paid all town taxes school taxes and other expenses for through we have calculated this 30-percent return using basic present_value formulae petitioners argue that the parties to the lease never intended for rental payments to commence prior to the issuance of the certificate of occupancy further petitioners claim that grc began making rent payments in after the certificate of occupancy was issued on date given the fact that no rental receipts were reported on petitioners' federal_income_tax return we are not persuaded by petitioners' argument although the record shows that grc did make a series of payments to mr spera during through for the stated purpose of paying taxes on a barn and ashland we are unable continued and third we reject petitioners' argument that numerous business reasons and corporate meetings demonstrate that there was a valid lease between grc and petitioners for example mr spera cited numerous business reasons for the relocation of grc's refinery operations to include rental and utility costs incurred by grc for the business_premises located in hempstead new york were extremely high relative to rental and utility costs in other areas in new york outside of the new york metropolitan area and grc could operate much more efficiently and profitably by moving to an upstate new york location however for the years at issue and thereafter grc continued to pay rent for the hempstead building mr spera testified that this fact is not inconsistent with the stated business_purpose but instead naturally arises from the fact that the completion of the ashland building was delayed due to a severe economic downturn in grc's business we do not assign any weight to petitioners' argument although grc's gross_receipts declined from the taxable_year ended date to taxable_year ended date grc's gross_profits and taxable_income increased significantly mr spera's proffered business reasons are continued to find that these payments were indeed payment of taxes under the terms of the lease grc's federal_income_tax returns do not reflect a corresponding deduction for real_estate_taxes paid and petitioners have not demonstrated that grc's deductions for rent paid include payment of taxes on the ashland building nothing more than after the fact self-serving espousals designed to make the lease seem bona_fide ii constructive dividends as a result of our finding that there was no economic reality behind grc's and petitioners' lease agreement we now turn to the question of whether grc's construction expenditures constitute constructive dividends to petitioners sec_61 includes dividends in a taxpayer's gross_income sec_316 defines dividends as any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits sec_1_317-1 income_tax regs provides that the term 'property' means any property including money securities and indebtedness to the corporation other than stock or rights to acquire stock in the corporation making the distribution where a corporation confers an economic benefit on a shareholder without the expectation of repayment that benefit may be a constructive_dividend taxable to the shareholder see sec_61 fields v commissioner tcmemo_1996_425 construction services performed by a corporation which improve property owned by its shareholder may constitute a constructive_dividend 73_tc_980 likewise transfers between related corporations can result in constructive dividends to their common shareholder if they were made primarily for his or her benefit and if he or she received a direct or tangible benefit therefrom 74_tc_60 69_tc_877 the amount of the constructive_dividend reflects the benefit conferred on the shareholder 56_tc_1225 the crucial test of the existence of a constructive_dividend is whether the distribution was primarily for shareholder benefit 577_f2d_1206 5th cir 472_f2d_449 5th cir affg in part revg in part and remanding tcmemo_1971_145 89_tc_1280 magnon v commissioner supra pincite to make this determination we look at all the facts and circumstances surrounding the expenditures including the nature of the building improvements and evidence that the shareholder benefited from the corporate expenditures based on the record at hand we conclude that petitioners received a direct economic benefit from grc's construction expenditures first as to the nature of the improvements each party presented an expert to opine on whether the ashland building was constructed for use as a metals refinery we were unimpressed with both experts and do not accept either expert's characterization of the nature of the improvements as dispositive see 304_us_282 estate of cloutier v commissioner tcmemo_1996_49 they both based their opinions on personal observations which were made at least years after the last year in issue and subsequent modifications may have altered the building's features both experts also made key concessions on cross-examination certain features of the ashland building indicate that the building was not constructed for the benefit of grc but was instead constructed for purposes that are personal to petitioners the first floor has no bathrooms and one must exit the building to use the restroom facilities on the third floor petitioners have failed to show how this design adequately accommodates industrial workers who must have ready access to wash basins and restroom facilities the third floor contains a balcony a wine storage_facility and four bedrooms with four bathrooms each equipped with its own bathtub among other things we conclude that there was no business_purpose to be served from the installation of a wine storage_facility mr spera also conceded at trial that petitioners have resided in grc's current use of the ashland building for its melting operation does show that the building was indeed adaptable for use as a refinery it does not demonstrate that the parties intended to use it as such our inquiry focuses on petitioners' intent and use during the years in issue and later modifications which adapt the building's use are not persuasive the ashland building's third floor living quarters from date to date this fact is relevant to the extent it sheds light on petitioners' intent to use the ashland building as a personal_residence during the years in issue therefore we find that the nature of the improvements indicates that the ashland building was built in part for petitioners' personal benefit cf weigel v commissioner tcmemo_1996_485 improvements made to obtain necessary rezoning for business second the record is replete with evidence that corporations other than grc utilized the ashland building as their principal_place_of_business during the years in issue and petitioners have failed to show that they were not benefited directly from this use documents generated by huntersfield show its principal_place_of_business as the ashland building for example huntersfield issued invoices to hi-tek chemical corp hi-tek in late and early showing accounts receivables of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for work done on the farm the invoices identify both huntersfield's and hi-tek's address as rd box prattsville ny the ashland we recognize that part of the ashland building is suitable for industrial usage however we have no basis for apportioning the construction expenditures hi-tek incorporated on date is the manufacturer of an antifouling coating system used in conjunction with marine and fresh water fouling problems mr spera was originally its sole shareholder since he and joseph m wentzell are each 50-percent shareholders in hi-tek building's address in addition mr spera made representations to third parties that the ashland building was huntersfield's primary place of business on a date application package to new york state electric gas for electric service to the ashland building signed by mr spera the business and customer name identified for billing purposes is huntersfield in a petition for the judicial dissolution of huntersfield mr spera stated that the principal_place_of_business of huntersfield was the ashland building an admission by mr spera also supports respondent's argument that other entities used the ashland building peter toporowski a revenue_agent testified that in date he inspected a three-story building on the ashland property and that on the first floor he observed leftover construction equipment a bulldozer a workbench and tools in response to mr toporowski's inquiry as to who owned the aforementioned equipment mr spera stated that the equipment belonged to a couple of dissolved corporations at trial mr spera claimed among other things that grc charged huntersfield rent for the storage of construction materials and that huntersfield's offices were located elsewhere however other than mr spera's unsubstantiated testimony petitioners presented no supporting documentation or testimony moreover while grc's depreciation of the ashland building is seemingly consistent with its ownership and use of the ashland building the timing of the depreciation_deductions raises questions regarding grc's intended use of the ashland building and who was actually using the building during the years in issue depreciation_deductions may not be claimed until an asset is placed_in_service 91_tc_524 sec_1_167_a_-10 income_tax regs an asset is first placed_in_service when it is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 income_tax regs see also 542_f2d_599 2d cir affg per curiam tcmemo_1975_320 84_tc_739 affd on another issue 803_f2d_1572 11th cir the ashland building was apparently placed_in_service substantially complete and available for occupancy on date with later related building improvements placed_in_service on date date and date however petitioners claim that grc has utilized the ashland building as its corporate headquarters and for record storage since and that grc has used the building as an operational precious metals melting facility since date given these facts we conclude that an entity other than grc utilized the ashland building during the years in issue and third we find numerous inconsistencies between grc's stated intent to use the ashland building as a refinery and other evidence in the record first the building permit application identifies the intended use of the ashland building for farm and storage second the date certificate of occupancy identifies the type of property as commercial and residential year round third the insurance records for the ashland building do not reflect an intent to use the structure as a melting facility nancy weingartner an employee of the hartford insurance co and underwriter for the hempstead and ashland properties testified that the business listed for the hempstead property is that of general refining and smelting and the business listed for the ashland property was that of an office petitioners attempt to explain these inconsistencies as to the building permit application mr spera stated in a sworn affidavit that in obtaining the building permit the builder misidentified the intended use of the ashland building as farm and storage he further testified that he did not complete the building permit application nor did he enter the total cost of the building or its intended use instead it was mr abresch the builder and co-owner of huntersfield who completed the application after mr spera affixed his signature as to the certificate of occupancy mr spera testified that the reference to residential referred only to the occasional use of an apartment and as to the intended use of the ashland building as identified in insurance records petitioners claim that the records presented at trial do not reflect a change in classification resulting from the ashland building's use as an operational metals refinery as of date taken individually many of petitioners' explanations appear reasonable however there are just too many inconsistencies and we do not find mr spera's testimony persuasive under current law the burden is on petitioners to show that grc and not petitioners was the primary beneficiary of grc's expenditures_for the aforementioned reasons petitioners have failed to carry that burden and we therefore conclude that the payments for the costs associated with the construction of the ashland building were made by grc with the primary intention and result of conferring a benefit on petitioners accordingly we find that grc's expenditures in constructing the ashland building were sec_301 distributions to petitioners these distributions are taxable dividends to the extent of grc's earnings_and_profits see sec_301 the amounts received in excess of earnings_and_profits are a nontaxable return_of_capital to the extent of mr spera's basis in his stock with any excess treated as a gain from the sale_or_exchange of property see sec_301 and and the parties shall apply this tripartite classification in arriving at their computation under rule iii sec_6662 respondent determined that petitioners are liable for sec_6662's accuracy-related_penalty for through because there was a substantial_understatement_of_income_tax liability see sec_6662 and d in the alternative respondent determined that petitioners are liable for the negligence_penalty under sec_6662 b and c sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is due to a substantial_understatement of tax or negligence a substantial_understatement means an understatement which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the understatement is reduced by that portion of the understatement for which the taxpayer had substantial_authority or for which the taxpayer adequately disclosed the relevant facts in the return sec_6662 in order to avoid the negligence_penalty petitioners must show that they made a reasonable attempt to comply with the provisions of the internal_revenue_code and that they were not careless reckless or in intentional disregard of rules or regulations in brief respondent argues only for the imposition of the accuracy-related_penalty under sec_6662 and b for negligence or disregard of rules or regulations we do not interpret this to be a concession by respondent as to the penalty for any substantial_understatement_of_income_tax and proceed accordingly sec_6662 see also 925_f2d_348 9th cir affg 92_tc_1 negligence defined as a lack of due care or a failure to do what a reasonable and prudent person would do under similar circumstances as to both accuracy-related_penalties no penalty is imposed with respect to any portion of an understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 petitioners must prove that respondent erred in determining that the accuracy-related_penalty applied to the years in issue rule a 109_tc_235 58_tc_757 we primarily address respondent's determination of the accuracy-related_penalty for negligence because our decision on that issue is dispositive because petitioners presented no evidence or argument to support a finding that they exercised due care and did what a reasonable and ordinarily prudent person would have done under the circumstances we find that they are liable for negligence under sec_6662 we also note that petitioners presented no evidence or argument to support a finding that they relied on substantial_authority adequately disclosed relevant facts or acted with reasonable_cause and in good_faith therefore to the extent that petitioners had not been liable for the accuracy-related_penalty for negligence they would have been liable for sec_6662's penalty for a substantial_understatement of tax to the extent that the rule computation indicated that petitioners' understatement_of_tax exceeded the greater of percent of the amount of tax required to be shown on the return or dollar_figure we have considered all other arguments made by petitioners and found them to be either irrelevant or without merit to reflect the foregoing and concessions decision will be entered under rule
